Citation Nr: 1731083	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-44 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for ruptured left eardrum.

3.  Entitlement to service connection for ruptured right eardrum.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2017 the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Denver, Colorado RO.  A transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served as an ammunitions officer and was subject to in-service acoustic trauma as a result of his exposure to excessive noise levels from ordinance firing and demolitions.

2.  Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

3.  The Veteran withdrew his appeal of the denials of service connection for left and right ruptured ear drums on the record during the hearing before the undersigned VLJ.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection left and right ruptured eardrums have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that his bilateral hearing loss is due to service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that bilateral hearing loss is etiologically related to the Veteran's active service.

The Veteran's available service treatment records (STRs) do not contain complaints, treatments, or a diagnosis of bilateral hearing loss.  The Veteran had an audiological evaluation as part of his separation examination in May 1964, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:


500
1000
2000
3000
4000
R
15 
10
20
25
15
L
15
10
15
20
10

The Veteran has provided written and oral testimony, including that offered by him at a Board hearing in April 2017, that he was subject to excessive noise levels during service in connection with weaponry fire and exploding ordinance with no hearing protection.  The Board finds that testimony to be competent, credible, and persuasive as to the existence of in-service acoustic trauma.  The Veteran has also been service-connected for tinnitus based on in-service acoustic trauma.  On the basis of the foregoing, the occurrence of in-service acoustic traumas is conceded.

A private audiogram was conducted in September 2010 indicating the presence of bilateral hearing loss meeting the criteria of 38 C.F.R. § 3.385.

VA treatment records from September 2013 demonstrated the presence of hearing loss meeting the criteria of 38 C.F.R. § 3.385 and the Veteran's receipt of VA hearing aids.  On-going VA treatment for hearing loss is documented in treatment records.

A VA examination dated June 2014 confirmed bilateral hearing loss, as well as tinnitus.  The examiner characterized the level of hearing loss as profound but offered a nexus opinion contraindicating entitlement, specifically due to the lack of hearing loss indicated at separation and "no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma."  However, the examiner did not cite any specific medical study to support that assertion, and there is no further rationale provided.

In July 2014 the Veteran obtained a private audiological evaluation.  The private doctor of audiology reviewed the Veteran's provided service records and conducted an evaluation, determining that it was more likely than not related to his in-service acoustic trauma.  Specifically the physician noted that the Veteran's "hearing loss configuration show[ed] a definitive noise notch and [was] also more severe than [he] would typically expect to see from someone [the Veteran's] age unless they have suffered from chronic noise exposure."  The physician also opined that the Veteran's hearing loss could not be attributed to his post-service life and that continued exposure to excessive noise, especially intense impulse noise such as gunfire,  was well documented to cause hearing loss.

While the physician did admit that the service records provided to him did not indicate whether there was a shift in the Veteran's base line hearing from entrance to separation from the military the Board does not find that this lessens the probative value of his opinion.  Upon review of the record it does not appear that any service treatment records were even available for review apart from the Veteran's separation examination.

Therefore, the Board finds the Veteran's lay statements and the opinion of the private doctor of audiology to be more probative than the VA opinion.  Both examinations include a review of the available service treatment records and an examination of the Veteran.  The VA examiner did not provide any rationale outside of the purported lack of medical literature to support a delayed onset of bilateral hearing loss, which is found to be less probative without citation to specific literature.  In contrast the private physician noted the extent of the Veteran's bilateral hearing loss and supported his opinion on service connection by explaining that the severity of the hearing loss could not have been attributable to the period of the Veteran's life following service, but could certainly be due to the intensity of noise the Veteran was exposed to while in service.  Affording the Veteran the benefit of the doubt the preponderance of the evidence is in favor of the Veteran's claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Withdrawal of Claims

A Substantive Appeal may be withdrawn in writing, or on the record during a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2017, in an on the record hearing before the undersigned VLJ the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to service connection for ruptured left and right eardrums.  This desire was confirmed on the record by the undersigned VLJ.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

The appeal of the issue of entitlement to service connection for ruptured left eardrum is dismissed.

The appeal of the issue of entitlement to service connection for ruptured right eardrum is dismissed.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


